Citation Nr: 1445462	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  08-30 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for uterine fibroids.

2.  Entitlement to special monthly compensation based on the anatomical loss of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran had active service from February 1998 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board denied the above captioned issues in its December 2012 decision.  The Veteran appealed the decision to the Court of Veterans Appeals (Court).  The Court entered an order promulgating the parties' agreements in a Joint Motion for Partial Remand (Joint Motion) in April 2014, and remanded the appeal to the Board.  The May 2014 letter informed the Veteran that he had 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the Joint Motion.  Additional argument was received by the Agency of Original Jurisdiction (AOJ) in August 2014.

For the reasons discussed below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The December 2012 Board decision, which denied entitlement to service connection for uterine fibroids, included a finding that the Veteran had not appealed a January 2007 rating decision severing service connection for a disability manifested by heavy menses with cramping and clotting.  

The parties' agreement in the Joint Motion, promulgated by the Court in April 2014, held that the Board had not established that it had jurisdiction, to determine whether statements constituted a notice of disagreement, and found that it was intertwined with the issue it had denied (entitlement to service connection for uterine fibroids).  [The issue of entitlement to special monthly compensation based on the anatomical loss of a creative organ, also denied in the December 2012 Board decision, was abandoned by the Veteran at the Court level.]

The Board thus finds that remand is required so that the AOJ can first determine if the Veteran's September 2007 and October 2007 written statements constituted a notice of disagreement to the January 2007 rating decision severing service connection for a disability manifested by heavy menses with cramping and clotting.  If either statement constitutes a timely valid notice of disagreement, a statement of the case must be issued.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Manlincon v. West, 12 Vet. App. 238 (1999).

As per the Joint Motion, the issue of entitlement to service connection for uterine fibroids must also be remanded as it is inextricably intertwined.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Determine if the Veteran's September 2007 and October 2007 written statements constituted a notice of disagreement to the January 2007 rating decision severing service connection for a disability manifested by heavy menses with cramping and clotting.  

2.  If it is found that either the September 2007 or October 2007 statement does constitute a valid, timely notice of disagreement to the January 2007 rating decision, issue a statement of the case and notify the Veteran of her appellate rights with respect to the issue of whether the severance of service connection for a disability manifested by heavy menses with cramping and clotting was proper.  38 C.F.R. § 19.26.  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the January 2007 rating decision denying his claim to reopen must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as to this issue, return the case to the Board.

3.  If it is found that either the September 2007 or October 2007 statement does not constitute a valid, timely notice of disagreement to the January 2007 rating decision, issue a supplemental statement of the case as to the entitlement to service connection for uterine fibroids.  Provide the Veteran and her representative an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

